Title: From George Washington to Robert Howe, 15 January 1781
From: Washington, George
To: Howe, Robert


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Janry 15th 1781
                        
                        I have just received your favor of this day, and am pleased with the good disposition of the Troops, which
                            indeed is no more than I expected—By intelligence this Moment received from Genl Wayne, it is not probable the
                            Detachment will March, tho I would still have it held in readiness. The Pennsylvanians, have arrived at Trenton, and
                            Delivered up the Spies, who were to be executed on the 11th Inst. Every thing wore a favorable aspect for an accomodation.
                            I am Dear Sir

                    